Citation Nr: 1202334	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  09-15 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether the termination of VA pension benefits, effective February 1, 2004, due to excessive income was proper. 

2.  Entitlement to waiver of recovery of an overpayment of VA pension benefits in the amount of $45,470.00, include whether the debt was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from July 1945 to August 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 administrative decision of the VA Pension Management Center (PMC) in Milwaukee, Wisconsin.  Ultimate jurisdiction of the claim was transferred to the RO in Chicago, Illinois, which is closer to the Veteran's current domicile.

In July 2009, the Veteran testified at a hearing before personnel at the RO; a transcript of that hearing is of record.  

In September 2011, the Veteran testified at a Board hearing before the undersigned at the RO; a transcript of that hearing is of record.  At that time, the Veteran also submitted to the Board additional evidence for consideration in connection with the claim on appeal along with a waiver of RO jurisdiction of such evidence.  The Board accepts this evidence for inclusion in the record on appeal.  38 C.F.R. § 20.1304 (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The matter of entitlement to waiver of recovery of an overpayment of VA pension benefits in the amount of $45,470.00, include whether the debt was properly created, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO granted nonservice-connected pension benefits to the Veteran in a January 1998 rating decision, effective September 15, 1997. 

2.  From February 1, 2004, the Veteran's annual countable income exceeds the maximum annual pension rates for a veteran with no dependents.  

3.  The Veteran failed to accurately report her countable income, to include her receipt of SSA benefits for the period from February 1, 2004. 

4.  There is no evidence that the Veteran's medical expenses are over five percent of the maximum allowable pension rate. 


CONCLUSION OF LAW

From February 1, 2004, the Veteran's annual countable income is excessive for receipt of VA pension benefits.  38 U.S.C.A. §§ 1503, 1521, 1522 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.3, 3.21, 3.23, 3.271, 3.272, 3.273 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

As the resolution of the Veteran's appeal is dependent on the Court's interpretation of the law and regulations pertaining to claims for VA benefits, no further development under the VCAA or previously existing law is warranted.  Mason v. Principi, 16 Vet. App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); see also VAOPGCPREC 2-04; 69 Fed. Reg. 25180 (2004).

Despite this, the record reflects that in a May 2008 letter, as well as in additional    September 2008, May 2009, June 2009, and August 2009 notifications of the PMC's determination of excessive income, the Veteran was advised of how excessive income could affect her right to pension benefits.  The Veteran was also advised of how to establish entitlement to enhanced nonservice-connected disability pension benefits, what information and evidence she needed to submit, and what information and evidence VA would seek to obtain, and she was afforded an opportunity to provide information and evidence pertinent to the claim.  Additionally, these letters clearly notified her about claiming dependents as well as informed her that medical expenses may help to reduce her annual countable income.  

Further, in July 2009, the Veteran was provided an opportunity to set forth his contentions during the hearing before a Decision Review Officer (DRO).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2)  requires that the RO Decision Review Officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the July 2009 DRO hearing, the DRO identified the issue on appeal.  Also, information was solicited regarding the Veteran's income and expenses.  She was questioned regarding whether or not she had any dependents.  The testimony did not reflect that there were any outstanding financial records available that would support her claim.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim[s]" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  and that the Board may proceed to adjudicate the claim based on the current record.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Laws and Regulations

Pension is a benefit payable by VA to a veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of his or her willful misconduct.  38 U.S.C.A. § 1521(a) (West 2002); 38 C.F.R. § 3.3(a)(3) (2011); Martin v. Brown, 7 Vet. App. 196, 198 (1994). 

Basic entitlement exists if, among other things, the Veteran's income is not in excess of the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23 as changed periodically and reported in the Federal Register.  See 38 U.S.C.A. § 1521 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.3(a)(3), 3.23(a), (b), (d)(4) (2011).  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations.  38 C.F.R. §§ 3.21, 3.23.  The MAPR is revised every December 1st and is applicable for the following 12 month period.  The MAPR shall be reduced by the amount of the countable annual income of the Veteran.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23 (2011).  Fractions of dollars will be disregarded in computing annual income.  38 C.F.R. §3.271 (h). 

In determining annual income for pension purposes, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included during the 12 month annualization period in which received, except for listed exclusions.  38 U.S.C.A. § 1503(a); 38 C.F.R. §§ 3.271(a).  Social Security Administration (SSA) income is not specifically excluded under 38 C.F.R. § 3.272.

Unreimbursed medical expenses in excess of five percent of the MAPR, which have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii).  In order to be excluded from income, these medical expenses must be paid during the time period at issue, regardless of when they were incurred.  In addition, they must be out-of-pocket expenses, for which the Veteran received no reimbursement, such as through an insurance company.  Moreover, medical insurance premiums themselves, as well as the Medicare deduction, may be applied to reduce countable income. 

For pension benefits, it is the responsibility of the recipient of VA pension benefits to notify VA of all circumstances which will affect entitlement to receive the rate of the benefit being paid.  That is, the recipient of VA benefits must notify VA when he or she acquires knowledge that income, marital status, or dependency status will change or other circumstances which would affect his or her entitlement to receive, or the rate of, the benefit being paid.  38 C.F.R. § 3.660(a)(1) (2011).  Moreover, where reduction or discontinuance of a running award of improved pension is required because of an increase in income, the reduction or discontinuance shall be made effective the end of the month in which the increase occurred.  38 C.F.R. § 3.660(a)(2).  Overpayments created by retroactive discontinuance of benefits will be subject to recovery if not waived.  38 C.F.R. § 3.660(a)(3).

The law authorizes a veteran to receive additional compensation, when he or she has a dependent minor child.  38 U.S.C.A. § 1115.  The term "child" of the veteran means an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household or was a member of the veteran's household at the time of the veteran's death, or an illegitimate child; and 1) who is under the age of 18 years; or 2) who, before reaching the age of 18 years, became permanently incapable of self-support; or 3) who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an educational institution approved by VA.  38 C.F.R. § 3.57(a).

As defined by VA, an adopted child is one who is adopted pursuant to an unrescinded interlocutory decree of adoption while remaining in the custody of the adopting parent (or parents) during the interlocutory period, and a child who has been placed for adoption under an agreement entered into by the adopting parent (or parents) with any agency authorized under law to so act, unless and until such agreement is terminated, while the child remains in the custody of the adopting parent (or parents) during the period of placement for adoption under such agreement.  38 C.F.R. § 3.57(c).

Factual Background and Analysis

In the present case, the RO awarded nonservice-connected VA pension benefits to the Veteran in a January 1998 rating decision, effective September 15, 1997. 

From 1997, the Veteran reported no dependents and no annual income.  As such, she received full pension benefits. 

Subsequently, in November 1998 and April 2001, the Veteran was sent VA letters for the purpose of updating her pension status.  These pension letters and documents notified the Veteran that continued entitlement to pension benefits was dependent on her accurate reporting of changes in annual income such as additional SSA benefits, changes in marital status, and changes in dependency status.  These letters also warned that failure to notify the VA of these changes immediately will result in an overpayment subject to recovery by VA. 

In a January 2001 VA Form 21-0516 (Improved Pension Eligibility Verification Report) the Veteran reported that she had no spouse, dependents, or income in 2000 and 2001.  She also listed that her net worth as $12,500 (Cash/Non-Interest-Bearing Bank Accounts) and that she had unreimbursed medical expenses of $175.00 in 2000 and of $1,788.00 in 2001.

In an October 2007 letter, VA notified the Veteran that her actual income in 2004 was not equivalent to her reported income in 2004.  In an additional October 2007 letter, the VA Pension Center sought clarification from Northern Trust Company.  It was noted that VA had recently reviewed computerized federal tax information which showed the Veteran had received income from that organization in 2004 or 2005. 

In October 2007 and January 2008 statements, the Veteran asserted that the sum received from Keybank was received as a settlement and was not income.  She further asserted that she had become the sole support of her daughter and three grandchildren since January 1989. 

In a January 2008 letter, the PMC proposed to stop the Veteran's pension effective February 1, 2004, as her income exceeded the income limit of $9,894.00 for a veteran was no dependents. 

In a May 2008 administrative decision, the VA PMC informed the Veteran that her pension was no longer payable as of February 1, 2004, as her income ($19,116.00) exceeded the income limit for a veteran with no dependents ($9,894.00).  She was further advised that the settlement from the lawsuit from Keybank was the type of income that was countable for VA purposes and that her adult daughter and grandchildren could not be considered as dependents for VA purposes. 

In her June 2008 Notice of Disagreement (NOD), the Veteran argued a reimbursement settlement or repayment of damages could not be income.

During her July 2009 RO hearing, the Veteran reported that she was entitled to benefits on her behalf as well as on the behalf of her former son-in-law, daughter, and three grandchildren.  She reported caring for those individuals since 1978, to include providing funds for clothing, dental care, education, and medical care.  She requested back payment for having those individuals as dependents, as her expenses far exceeded her income.  It was highlighted that the income received in 2004 was a one-time payment.

Documents received in August 2009 detailed that the one-time settlement received from Keybank was related to an EEOC complaint. 

In September 2009, the Veteran submitted multiple incomplete forms that were associated with the record, to include a VA Form 21-686c (Declaration of Status of Dependents) and three VA Form 21-674b (School Attendance Reports).  She also presented multiple VA Form 21-0516 (Improved Pension Eligibility Verification Reports).  She reported that she had no spouse, 2 dependent children in her custody in 2005, and one dependent child in her custody in the remaining years from 2006 to 2009.  She also listed monthly income as $2,435.00 (2005); $2,532.00 (2006); $2,621.00 (2007); $2,681.00 (2008); and $1,852.00 reduced for VA debt recovery and IRS lien to $1,296.00 (2009).  The Veteran also associated a voluminous amount of documents to her claims file, including bank statements, internet news articles, court records referencing her adult daughter, car insurance bills, personal checks, information pertaining to her prescribed medications, medical, school, and dental bills pertaining to her adult daughter and grandchildren, and additional records from her grandchildren's schools. 

Confirmation of monthly payment amounts for the Veteran's SSA benefits was associated with the record in February 2011.  It was indicated that she had been receiving SSA benefits since March 1991.  Monthly payments were reported as $1,589.00 (December 2004); $1,591.00 (January 2005); $1,656.00 (December 2005); $1,711.00 (December 2006); $1,750.00 (December 2007); $1,852.00 (December 2008); $1,852.00 (December 2009); and $1,852.00 (December 2010).  

In the February 2011 supplemental statement of the case, annual SSA benefits payments were calculated as $19,068.00 (December 2004); $19,092.00 (January 2005); $19,872.00 (December 2005); $20,532.00 (December 2006); $21,000.00 (December 2007); $22,224.00 (December 2008); and $22,224.00 (December 2009).  Maximum annual income limits allowed for entitlement to pension benefits were listed as $10,162.00 (December 2004); $10,162.00 (January 2005); $10,574.00 (December 2005); $10,929.00 (December 2006); $11,181.00 (December 2007); $11,830.00 (December 2008); and $11,830.00 (December 2009). 

During her September 2011 Board hearing, the Veteran acknowledged that she had been receiving benefits from SSA for many years.  However, she asserted that she was really qualified for increased VA pension benefits during the applicable time period, as she had sole custody of her three grandchildren since 1978.  While she indicated that she had not legally adopted her grandchildren, she contended that they were her dependents.  She did specifically indicate that VA covered all her medical expenses. 

Based on foregoing, the Board finds that the Veteran's annual countable income is excessive for pension income limits.  From February 1, 2004, the Veteran's verified monthly income from SSA benefits alone far exceeded the MAPRs for a veteran with no dependents (based on the income limits cited by the RO in its February 2011 SSOC).

Throughout the pendency of the appeal the Veteran has asserted that her adult daughter and grandchildren should be considered as her dependents, submitting education, dental, and medical bills pertaining to those family members throughout the appeal.  Unfortunately, her adult daughter and grandchildren cannot be currently classified as her dependents.  There is also no evidence that her own medical expenses are over five percent of the MAPR.  In fact, she specifically reported that VA covered all her medical expenses during her September 2011 Board hearing.  Therefore, the Board finds that the Veteran's medical expenses do not offset the above amounts and that her total countable income exceeds the applicable MAPRs from February 1, 2004.  

While the Board sympathizes with the Veteran's situation, it is bound by the laws and regulations governing VA benefits.  As her income has exceeded the amount authorized by governing statutory or regulatory authority during the pertinent annualization periods, the Board may not award or restore payment of benefits.  See Zimick v. West, 11 Vet. App. 45, 50 (1998) (stating that "payment of money from the [Federal] Treasury must be authorized by a statute" (quoting Office of Personnel Management  v. Richmond, 496 U.S. 414, 424 (1990)).  Accordingly, the Board concludes that the criteria for entitlement to VA pension benefits have not been met.  Where, as here, the law is dispositive, the matter on appeal must be terminated or denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As the Veteran's annual countable income is excessive for purposes of nonservice-connected VA pension benefits from February 1, 2004, her appeal is not warranted. 


ORDER

The termination of the Veteran's VA pension benefits, effective February 1, 2004, was proper. 


REMAND

The Board's review of the claims file reveals that further development on the matter of entitlement to waiver of recovery of an overpayment of VA pension benefits in the amount of $45,470.00, include whether the debt was properly created, is warranted.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that when an appellant files a timely notice of disagreement (NOD) and there is no statement of the case (SOC) issued, the Board should remand, rather than refer, the issue to the RO for the issuance of a SOC. 

In a December 2010 decision, the DMC denied the claim of entitlement to waiver of recovery of an overpayment of VA pension benefits in the amount of $45,470.00.  The Board finds that the Veteran and her representative's September 2011 Board hearing testimony is tantamount to a NOD with the DMC's December 2010 decision denying the requested waiver of overpayment.  38 C.F.R. § 20.201; see Tomlin v. Brown, 5 Vet. App. 355 (1993) (hearing testimony before the RO, when reduced to writing, can constitute a notice of disagreement).  However, the Veteran has not been issued a statement of the case on that issue.  Therefore, the case must be remanded for appropriate action. 


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

The AMC should issue to the Veteran and her representative a SOC addressing the claim of entitlement to waiver of recovery of an overpayment of VA pension benefits in the amount of $45,470.00, include whether the debt was properly created.  The Veteran is hereby informed that she must submit a timely and adequate substantive appeal as to that issue for the issue to be before the Board on appeal. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


